Citation Nr: 0924141	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the Veteran's service-connected type 
II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected type 
II diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the Veteran's service-connected type II diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1966 and from December 1970 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Hartford 
Regional Office (RO) in Newington, Connecticut, which denied 
the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has indicated he wishes to appear for a 
videoconference hearing before the Board at his local RO 
office. (See June 2009 VA Form 8, May 2009 VA Form 9, and May 
2009 Appeal Hearing Options Election Form).

The Veteran has a right to such a hearing. See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (a claimant has right to a hearing before the 
issuance of a Board decision); 38 U.S.C.A. § 7107(b) (West. 
2002); 38 C.F.R. §§ 20.700(a), 20.703 (2008).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and 
schedule a video conference hearing 
before the Board for the Veteran. He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




